Citation Nr: 1713103	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected residuals of septorhinoplasty.

2. Entitlement to service connection for diverticulitis, to include as secondary to service-connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2015, the Board remanded the issue to the RO.  The RO was ordered by the Board to schedule the Veteran for examinations and obtain medical opinions regarding the etiology of the Veteran's sinusitis and diverticulitis.  It has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The VA examiner's January 2016 medical opinions are premised on the Veteran having no diagnosed intestinal condition, diverticulitis, sinus condition, or sinusitis.  This rationale does not take into account two pieces of evidence.  The first piece of evidence is an April 2011 CT scan, which describes "[r]esidual sinus disease involving the left maxillary and ethmoid sinuses."  Several VA treatment notes point to this exam in reporting a history of chronic sinusitis.  The second piece of evidence is a March 2013 CT scan that reports "[m]ild diverticulosis of the colon."  

Even if it is true that the Veteran does not have the conditions described by the examiner, he may still be service connected based on a condition that existed in 2011 or 2013, which are after the time that he filed his claim, but later receded.  See McClain, 21 Vet. App. at 319.  A new medical opinion is required to determine whether the earlier-diagnosed diseases were caused or aggravated by the Veteran's service-connected disorders.  

VA treatment records to June 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from June 2013 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sinusitis or other sinus disease, including but not limited to the residual sinus disease identified by the April 2011 CT scan (located on pages 25-26 of the records dated August 2, 2012 in the Veteran's Virtual VA Documents folder), was incurred in or aggravated by the Veteran's service; and

b. Whether the Veteran has any current or previously-diagnosed sinusitis or other sinus disease that (i) is proximately due to or the result of service-connected residuals of septorhinoplasty or (ii) was aggravated by service-connected residuals of septorhinoplasty.  

In reaching these opinions, the examiner should consider the residual sinus disease identified by the April 2011 CT scan (located on pages 25-26 of the records dated August 2, 2012 in the Veteran's Virtual VA Documents folder).  The examiner should also consider the October 2010 Statement in Support of Claim (VA 21-4138, subject labeled as "Notice of Disagreement"), in which the Veteran describes problems that developed after his in-service surgery.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed gastrointestinal or intestinal disorder, including but not limited to the mild diverticulosis disorder identified by the March 2013 CT scan (located on pages 37-39 of the records dated June 8, 2013, in the Veteran's Virtual VA Documents folder), was incurred in or aggravated by the Veteran's service; and

b. Whether the Veteran has any gastrointestinal or intestinal disorder, to include the mild diverticulosis identified by the March 2013 CT scan, that (i) is proximately due to or the result of the Veteran's service-connected appendectomy scar or (ii) was aggravated by the Veteran's service-connected appendectomy scar.  

In reaching these opinions, the examiner should consider the mild diverticulosis disorder identified by the March 2013 CT scan (located on pages 37-39 of the records dated June 8, 2013, in the Veteran's Virtual VA Documents folder).  The examiner should also consider the Veteran's reports of internal scarring and "spider webbing" discussed in the July 2012 Statement in Support of Claim (VA 21-4138) and August 2013 VA Form 9 (Appeal to Board of Appeals).    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


